Daiichi Sankyo CompanyNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined und The 
Reasons of Allowance	

Status of Claims:
Claims 1-10, 14-29 are pending. 
Claims 1-10, 14-29 are allowed.

I. The following is an examiner's statement of reasons for allowance:
	

The rejection of Claims 14-17, 20-23, 26-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the modification of the claims .
The close prior art to the current invention is Eiden et al (Archiv der Pharmazie, 320, 1099-1103m 1987) discloses the following compound , 

    PNG
    media_image1.png
    157
    196
    media_image1.png
    Greyscale
 which is different from th claimed 
compound with  respect to the claimed variable , R2   being hydrogen and 
fluorine. Therefore, it would have been unobvious to the skilled artisans in the art      
over the claimed invention.  




 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/23/2022